DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21- 24, 26, 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9 and 11 of U.S. Patent No. 9,060,545. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 21 is taught by patent claim 1. Instant claim 22 is taught by patent claim 9. Instant claim 23 is taught by patent claim 1. Instant claim 24 is taught by patent claim 1. Instant claim 26 is taught by patent claim 1. Instant claim 29 is taught by patent claim 11.
Claims 21- 23, 27, 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 6, 9, 11, and 14 of U.S. Patent No. 9,770,050. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 21 is taught by patent claims 1, 3, 4, 6, and 14. Instant claim 22 is taught by patent claim 1. Instant claim 23 is taught by patent claim 1. Instant claim 27 is taught by patent claim 9. Instant claim 28 is taught by patent claim 11. 
Claims 21- 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 5 of U.S. Patent No. 10,188,138. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 21 is taught by patent claims 1-3. Instant claim 22 is taught by patent claim 5. Instant claim 23 is taught by patent claim 1. 
Claims 21- 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, and 10 of U.S. Patent No. 10,617,145. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 21 is taught by patent claims 1-3. Instant claim 22 is taught by patent claim 5. Instant claim 23 is taught by patent claim 10. 
Claims 21- 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, and 10 of U.S. Patent No. 10,986,860. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 21 is taught by patent claims 1-3. Instant claim 22 is taught by patent claim 5. Instant claim 23 is taught by patent claim 10.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 21-23, 28, 29 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over KANG et al. (US 2007/0095359) in view of WOODS (US 2007/0051383).
Kang teaches an article comprising a tobacco rod (2), a tipping paper (3), and removable layers (para. 0048, 0051) wherein the removable layers read on a laminated band including a removable upper layer (5) and a lower paper layer (4). Kang teaches that the smoking article may be a cigarette (para. 0042) wherein one of ordinary skill in the art would understand that cigarette typically contain a filter including a first end adjacent the tobacco rod, and a second end. Figure 2 shows the band of removable layer covering the entire smoking article which would include the tipping paper. 
Kang is silent to a plurality of microcapsules between the removable upper layer and the lower paper layer.
Woods teaches a smoking article having microcapsules (para. 0042) held between inner and outer wrappers (abstract). It would have been obvious to one of ordinary skill in eth art to modify the smoking article of Kang to include the microcapsules of Woods between the removable upper layer and the lower paper layer of Kang because Woods teaches that this affects the sidestream smoke delivery of the smoking article (para. 0008) and Kang teaches that it is desired to control the burn and smoke of the smoking article (para. 0044).
Regarding claim 22, Woods teaches the plurality of microcapsules includes an odorant (para. 0040, abstract).  
Regarding claim 23, Woods teaches that the microcapsules have polymeric shell (para. 0041) which would have the microcapsules frangible.
Regarding claim 28, Woods teaches the plurality of microcapsules includes menthol (para. 0040).  
Regarding claim 29, Kang teaches the removable upper layer includes a tab (6) configured to assist in removal of the removable upper layer from the lower paper layer.

Claims 24-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over KANG et al. (US 2007/0095359) in view of WOODS (US 2007/0051383) as applied to claim 21-23, 28, 29 above, and further in view of HOUCK JR et al. (US 4,687,008).
Kang as modified by Woods teaches a smoking article having removable layers and microcapsules between and upper and lower layer.
Houck Jr teaches a smoking article having microcapsules coated onto the surface of the paper (col. 6 lines 39-41). Houck Jr teaches the tipping paper defines a plurality of perforations therein and the plurality of perforations extend about the filter (see fig. 1A). It would have been obvious to one of ordinary skill in the art to modify the smoking article of Kang to include the perforations of Houck Jr because it allows for variable dilution of the smoking article (col. 5 lines 56-57) and Woods teaches that ventilation improves the flavor of cigarettes (para. 0148).
 Regarding claim 25, since the laminated band of Kang covers the entire smoking article, it is inherent that it would also cover the plurality of perforations.  

Claims 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over KANG et al. (US 2007/0095359) in view of WOODS (US 2007/0051383) as applied to claim 21-23, 28, 29 above, and further in view of RUSSO (US 6,079,418).
Kang as modified by Woods teaches a smoking article having removable layers and microcapsules between and upper and lower layer.
Modified Kang is silent to the size of the microcapsules. 
Russo teaches a smoking article having microcapsules having a diameter of 3 to 10 microns (col. 6 lines 8-9) which overlaps with the claimed range of 5 microns to 30 microns.  It would have been obvious to one of ordinary skill in the art to try the size suggested by Russo because Russo teaches that this size avoids undesired bumpiness on cigarette paper (col. 6 lines 10-11).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SZEWCZYK whose telephone number is (571)270-5130. The examiner can normally be reached Mon-Fri 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA SZEWCZYK/           Primary Examiner, Art Unit 1741